Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” CN 103069019A (hereinafter “Carsten”).

Carsten teaches a method for manufacturing a profiled part having at least one section of increased hardness and at least one area of unchanged hardness (Paragraph 0001). 
Carsten also teaches that the profile part is produced from a blank part which is first formed by at least a one-stage bending process (Paragraph 0001), usually carried out by roll forming (Paragraph 0004), and that the blank part is usually a semi-finished sheet material in the form of a strip-shaped blank (Paragraph 0004). 
Carsten teaches that the entire profiled part is heated to a moderate temperature before forming and/or during forming and that the moderate temperature is lower that the austenizing temperature of 723°C (Paragraph 0014). Further, Carsten teaches that the profile part is then hardened by heat treatment, which requires a higher temperature that exceeds the austenizing temperature, preferably in a range of 900-950°C (Paragraph 0015). 
Carsten also teaches that the profile part has sections of different hardness in its cross section and/or in the axial direction and can have at least one locally hardened section and/or at least one hardened section (Paragraph 0022).


However, Carsten does not disclose or suggest the roll-formed profile strand being acted on with tension during the heating of the subregions of the profile strand to a temperature greater than AC3 or the tension is exerted in the subregions of the profile strand that have a temperature below AC3 so that those subregions of the profile strand experience a predetermined amount of lengthening.

Therefore, it is clear that Carsten does not disclose or suggest the present invention.

In light of the above, claims 1 and 3-15 are passed to issue.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 6a and Fig. 6b include “A” and “B”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/D.M.C./Examiner, Art Unit 1732




/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732